OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of New Jersey dated May 23, *161997, the respondent was suspended from the .practice of law in New Jersey for a period of three years.
On October 29, 1997, the respondent was served with a notice pursuant to 22 NYCRR 691.3 informing her of her right to impose certain enumerated defenses to the imposition of discipline in New York. In her reply dated November 24, 1997, the respondent argued that the New Jersey disciplinary proceeding deprived her of her right to due process, that there was an infirmity of proof establishing the misconduct, and that the imposition of discipline in New York would be unjust. By decision and order of this Court dated January 20, 1998, the Grievance Committee’s motion was held in abeyance and the matter was referred to the Honorable Albert A. Blinder, as Special Referee, for a hearing. The hearing was held on June 11, 1998.
The Special Referee concluded that respondent failed to establish any of the defenses to the imposition of reciprocal discipline found in 22 NYCRR 691.3 and that the imposition of discipline by this Court is. appropriate. The Grievance Committee now moves to confirm, and the respondent cross-moves to dis-affirm, the Special Referee’s report.
Based on the evidence adduced at the hearing, including the report of the New Jersey District IX Ethics Committee Hearing Panel and the decision of the New Jersey Disciplinary Review Board, we conclude that the Special Referee’s determination was proper. Accordingly, the motion to confirm is granted and the cross motion to disaffirm is denied.
Under the circumstances of this case, the respondent is disbarred.
Mangano, P. J., Bracken, Ritter, Santucci and Thompson, JJ., concur.
Ordered that the petitioner’s motions (1) to confirm the Special Referee’s report and (2) to impose reciprocal discipline are granted; and it is further,
Ordered that the respondent’s cross motion to disaffirm the Special Referee’s report is denied, and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Chen Kornreich, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Chen Kornreich, is commanded to *17desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law.